                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:13-CR-00258-RJC-DSC
 USA                                         )
                                             )
    v.                                       )           ORDER
                                             )
 MARIO DEMOND FLOYD (6)                      )
                                             )

         THIS MATTER is before the Court on the defendant’s Motion for

Compassionate Release, (Doc. No. 439), which he claims follows his request for

relief from the warden of his institution.

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the Motion for Compassionate Release within fourteen (14) days of the entry of this

Order.

 Signed: November 25, 2020




     Case 3:13-cr-00258-RJC-DSC Document 441 Filed 11/25/20 Page 1 of 1
